METHOD OF PROVIDING A COVERING ELEMENT AND A COVERING ELEMENT FOR COVERING A HINGE PART OF A ROOF WINDOW

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, claims 1-15, in the reply filed on April 22, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2021.
In the same reply, Applicant elected the species corresponding to claims 1-7 and 12-15.  However, as explained below, independent claim 1 has been examined and would be allowable if the double-patenting rejections are overcome.  Pursuant to the procedures set forth in MPEP § 821.04, claims 8-11, directed to non-elected species of the elected process, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claim Objections
Claims 5 and 8-9 are objected to because of the following informalities:
In claim 5, line 3, –is– should be “being”.
In claim 5, line 3, –a – should be inserted before “grid”.
In claim 5, line 3, –a – should be inserted before “circle”.
In claim 8, line 4, “cavities” should be –at least one cavity–.
In claim 9, lines 2-3, “, wherein the anchor portion forms a part of the connection element” should be deleted (since this limitation has already been recited in claim 8).
Appropriate correction is required.

Claim Rejections—35 USC §112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the at least one cavity and/or at least one further cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  That is, it is not clear that “the” is not intended to distribute to “at least one further cavity”, which lacks antecedent basis.  To avoid this problem, claim 5 could be rewritten to depend on claim 3.  Or, if Applicant does not wish to narrow claim 5 to the point of requiring the at least one further cavity, claim 5 could be rewritten as –…wherein the at least one cavity forms a pattern in the interior surface of the covering element; or wherein step a) further comprises engraving the engraved surface with at least one further cavity, and the at least one cavity and/or the at least one further cavity forms a pattern in the interior surface of the covering element; the pattern…–.

Double Patenting
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/346,044 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are encompassed by or obvious over those of the reference application.  For instance, while the reference application’s claims do not specifically recite that the first and second window components are a covering element and a connection element, these are well known components of windows in the prior art, as evidenced by Viig et al. (US 2014/0366452: Abstract; Fig. 1-5).  Hence, the instant claims are not found patentably distinct over those of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gu et al. (US 2019/0001441), de Jong et al. (US 2014/0071595), Togawa (WO 2016/143520), and Lindner et al. (DE 101 05 893) teach methods of attaching two elements together facilitated by laser engraving the surface of at least one element.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-15 would be allowable if the claim objections, the claim rejection under 35 U.S.C. 112, and the double patenting rejections are overcome, because the prior art does not teach a method of providing a covering element with a connection element for covering a hinge part of a roof window as claimed, and particularly engraving an interior surface of the covering element to provide at least one cavity using a laser beam at a polar angle, and attaching the connection element to the covering element by introducing an anchor portion into the least one cavity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745